289 F.2d 766
Lloyd LEE, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 16059.
United States Court of Appeals District of Columbia Circuit.
Argued March 23, 1961.
Decided April 20, 1961.

Mr. Stanley O. Sher, Washington, D. C., (appointed by this court), for appellant.
Mr. Arnold T. Aikens, Asst. U. S. Atty., Washington, D. C., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., Washington, D. C., were on the brief, for appellee.
Before PRETTYMAN, BAZELON and BURGER, Circuit Judges.

PER CURIAM

1
This appeal from a conviction for robbery was taken on the ground that the evidence was not sufficient to warrant submission of the case to the jury. We find no error which would justify reversal.


2
Affirmed.